713 N.W.2d 773 (2006)
475 Mich. 860
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Phillipp CARICO, Defendant-Appellant.
Docket No. 130232. COA No. 265877.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The denial is without prejudice to defendant raising the issue of counselless convictions in a motion for relief from judgment pursuant to MCR 6.500 et seq.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.